
	
		I
		111th CONGRESS
		1st Session
		H. R. 3752
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve the
		  provisions relating to the carrying of concealed weapons by law enforcement
		  officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Safety Act Improvements Act of
			 2009.
		2.Amendments to law
			 enforcement officer safety provisions of title 18
			(a)Carrying of
			 concealed firearm by qualified law enforcement officerSection
			 926B of title 18, United States Code, is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting (or apprehension) after arrest;
			 and
					(B)in paragraph (3),
			 by inserting which could result in suspension or loss of police
			 powers before the semicolon;
					(2)by striking
			 subsection (e) and inserting the following:
					
						(e)As used in this section, the term ‘firearm’
				has the same meaning as defined in section 921 of this title and is deemed to
				include ammunition the possession of which is not expressly prohibited by
				Federal law, or which are not subject to the provisions of the National
				Firearms Act, but does not include—
							(1)any machinegun (as defined in section 5845
				of the National Firearms Act);
							(2)any firearm silencer (as defined in section
				921 of this title); or
							(3)any destructive device (as defined in
				section 921 of this title).
							;
				and
				(3)by adding at the
			 end the following:
					
						(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department, a law
				enforcement officer of the Federal Reserve System, and a law enforcement or
				police officer of the executive branch of the Federal Government qualifies as
				an employee of a governmental agency who is authorized by law to engage in or
				supervise the prevention, detection, investigation, or prosecution of, or the
				incarceration of any person for, any violation of law, and has statutory powers
				of arrest (or
				apprehension).
						.
				(b)Carrying of
			 concealed firearm by qualified retired law enforcement
			 officerSection 926C of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (c)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)separated from service in good standing, or
				was honorably discharged from service, with a public agency as a law
				enforcement
				officer;
							.
					(B)in paragraph (2)—
						(i)by
			 striking retirement and inserting separation;
			 and
						(ii)by
			 inserting or apprehension after arrest;
			 and
						(C)by striking
			 paragraphs (3) through (5) and inserting the following:
						
							(3)(A)before such separation,
				served as a law enforcement officer for an aggregate of 10 years or more;
				or
								(B)separated from service with the
				agency, after completing any applicable probationary period of such service,
				due to a service-connected disability, as determined by the agency;
								(4)during the most
				recent 12-month period, has met, at the expense of the individual, the
				standards for qualification in firearms training for active law enforcement
				officers as set by the agency, the State in which the officer resides, or if
				the State has not established the standards, a law enforcement agency in the
				State in which the officer resides;
							(5)(A)has not been found by a physician, licensed
				as such under State law, to not be qualified to handle a firearm for reasons
				related to mental health; and
								(B)has not entered into an agreement with
				the agency, in which the officer acknowledges he is not qualified to handle a
				firearm for reasons related to mental
				health;
								;
					(2)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking retired and inserting separated;
			 and
						(ii)by
			 striking to meet the standards established by the agency for training
			 and qualification for active law enforcement officers to carry a firearm of the
			 same type as the concealed firearm; or and inserting to meet the
			 active duty standards for qualification in firearms training as established by
			 the agency to carry a firearm of the same type as the concealed firearm
			 or; and
						(B)in paragraph (2)—
						(i)in
			 subparagraph (A), by striking retired and inserting
			 separated; and
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)a certification issued by the State in
				which the individual resides, or by a certified firearms instructor that is
				qualified to conduct a firearms qualification test for active duty officers in
				the State, which indicates that the individual has, not less recently than 1
				year before the date the individual is carrying the concealed firearm, been
				tested or otherwise found by the State or the certified firearms instructor to
				have met—
									(i)the active duty standards for qualification
				in firearms training as established by the State to carry a firearm of the same
				type as the concealed firearm; or
									(ii)if the State has
				not established such standards, standards set by a law enforcement agency in
				the State to carry a firearm of the same type as the concealed
				firearm.
									.
						(3)by striking
			 subsection (e) and inserting the following:
					
						(e)As used in this
				section, the term ‘firearm’ has the same meaning as defined in section 921 of
				this title and is deemed to include ammunition the possession of which is not
				expressly prohibited by Federal law, or which are not subject to the provisions
				of the National Firearms Act, but does not include—
							(1)any machinegun (as defined in section 5845
				of the National Firearms Act);
							(2)any firearm silencer (as defined in section
				921 of this title); or
							(3)any destructive device (as defined in
				section 921 of this title).
							;
				and
				(4)by adding at the
			 end the following:
					
						(f)In this section, the term service
				with a public agency as a law enforcement officer includes service as a
				law enforcement officer of the Amtrak Police Department, service as a law
				enforcement officer of the Federal Reserve System, service as a law enforcement
				officer or in a primarily law enforcement capacity for a branch of the United
				States Armed Forces, or as a law enforcement or police officer of the executive
				branch of the Federal
				Government.
						.
				(c)Possession of
			 firearm in a school zone by qualified law enforcement officer or qualified
			 retired law enforcement officerSection 922(q)(2)(B)(vi) of such
			 title is amended by inserting , a qualified law enforcement officer (as
			 defined in section 926B(c)), or a qualified retired law enforcement officer (as
			 defined in section 926C(c)) before the semicolon.
			
